 LOCAL 624, INT'L UNION OF OPERATING ENGINEERS491Local UnionNo. 624,International Union of Operating Engineers,and Business Agent Robert Byrd,and Assistant BusinessAgent Stanley ByrdandReynolds Electrical and EngineeringCo., Inc.andLocal Union No. 903, International Brotherhood ofElectricalWorkers, AFL-CIO.Case No. 15-CD-64.March 8,1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges underSection 8(b) (4(D) of the Act by Reynolds Electrical and Engineer-ing Co., Inc., herein called Reynolds or the Employer, alleging thatLocal Union No. 624, International Union of Operating Engineers,herein called Respondent, had induced and encouraged employees tocease work in order to force or require Reynolds to assign the disputedwork to members of Respondent rather than to employees representedby Local Union No. 903, International Brotherhood of ElectricalWorkers, AFL-CIO (herein called IBEW).A hearing was heldbefore Hearing Officer Andrew C. Partee, on February 10 and 15, 1966.All parties who appeared at the hearing were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing upon the issues.The rulings of the HearingOfficermade at the hearing are free from prejudicial error and arehereby affirmed. The parties orally argued their respective positionsat the end of the hearing.No briefs have been submitted.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].Upon the entire record in the case, the Board makes the followingfindings :I.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Reynolds is a Texas corporation, whichis presently engaged in electrical construction work at the MississippiTest Facility in Hancock County, Mississippi, under a subcontractwith Malan Construction Company of Koppers Co., Inc., herein calledMalan, valued in excess of $2 million.During the calendar year of1965, Reynolds received goods and materials at the Mississippi TestFacility directly from points outside the State of Mississippi whichwere valuedin excessof $50,000.We find that the Employer isengaged in commerce within the meaning of the Act and that it willeffectuatethe purposes of the Act to assert jurisdiction herein.157 NLRB No. 56. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that both IBEW and Respond-ent are labor organizations within the meaning of Section 2 (5) ofthe Act.III.THE DISPUTEA. The work in disputeWhen construction of the Mississippi Test Facility is completed itwill be an integral part of the NASA program for landing on themoon.Under principal contractor, Malan, Reynolds has an electricalconstruction contract on the missile site.Itswork involves bothinterior electrical construction in buildings being erected and the out-side construction of temporary and permanent transmission lines andlight standards on the site.Reynolds has been on the constructionproject since August 1964 and principally employs electricians repre-sented by IBEW.The work dispute herein arose in January 1966, and involves theoperation of an A-frame winch truck used in the erection of lightstandards.The job of erecting such standards requires a crew of threeworkers and a flat-bed truck with an A-frame winch mounted on it.The lighting standard is assembled in the material yard where themen wire, place the arms and luminaries on the lights, and place thelights in the light standards.The standard is then laid horizontallyon the truck and driven to the point of erection.There, one of thecrew operates the winch run by the truck motor and raises theassembled standard to a point where the other two men can guide andlower it into position upon a stand previously embedded in the ground.The standard is bolted in place and the electrical connection is thenmade.Employer assigned the operation of the A-frame winch truck toone of the crew who is a member of IBEW. Respondent claims thatoperation of the A-frame winch truck is work belonging to its mem-bers, and the IBEW claims that all aspects of installing the lightstandards should be performed by its members.B. Evidence of conduct violative of Section 8(b) (4) (D)In the middle of January 1966, Respondent engaged in several workstoppages with regard to various job disputes on the site. In the courseof discussing those matters, Respondent raised the issue of the opera-tion of the A-frame winch truck in the erection of light standards.OnJanuary 22, a conference was held between International representa-tives of both unions.On January 24, Stanley Byrd, assistant businessrepresentative of Respondent, reported through missile site officialchannels that the International representative of IBEW had agreed LOCAL 624, INT'L UNION OF OPERATING ENGINEERS493to apply a previous award I by the National Joint Board for Settle-ment of Jurisdictional Disputes, herein called Joint Board, assigningoperation of the A-frame -winch truck to members of Respondent.Both Gilstrap, business manager of the IBEW, and Pate, its Interna-tional representative, denied to a representative of Employer theyhad made such an agreement. On January 25 or 26, 1966, RichardSinger, Employer's project manager, was told by Stanley Byrd thatByrd did not think he could keep the engineers on the job if thework in dispute were to be assigned to IBEW. On January 27, 1966,the work began, and the Employer assigned it to the electrical workers.As soon as the erection work had begun, approximately 75 operatingengineers walked off the job.Only one was employed by Reynolds;the remainder were employed by Malan and by another subcontractorof Malan. Subsequent to the work stoppages, various meetings wereheld in which both unions maintained their positions.Both Robert-Byrd, business agent of Respondent, and Stanley Byrd declined to'tell the operating engineers to return to work so long as the presentassignment remained in effect.Malan finally issued an order whichprevented Reynolds from continuing the work. Thereafter, the strik-ing employees returned to the jobsite.No further work has been done,on the light standards.C. Applicability of the statuteRespondent, in effect, contends that both Reynolds and IBEW haveagreed to submit jurisdictional disputes to the Joint Board for settle-ment, that operation of the A-frame winch truck has been awardedby the Joint Board to it, that the parties have thus adjusted or agreedupon methods for the voluntary adjustments of the dispute withinthe meaning of Section 10 (k) of the Act, and, therefore, that thenotice of hearing should be quashed .2Employer and IBEW contendthat the operation of the A-frame winch truck in connection with out-side electrical work was not stipulated to the Joint Board, and thateven if the Joint Board's decision purported to award such work,IBEW was not bound by Joint Board rulings with regard to outsideelectricalwork.There was testimony that Employer's stipulation to the Joint Boardwas limited to inside work.Employer claims that even if the awardI See footnote2, infra."Various jurisdictional disputes have, in the past,arisen between Respondent andIBEW.These resulted in the holding of a conference between the Local presidents and In-ternational representatives in the summer of 1965.At that time, all disputes were resolvedwith the exception of the operation of the A-frame winch truck.Respondent submittedthis dispute to the Joint Board.On September 23, 1965, the Joint Board issued a decisionawarding the operation of the winch truck to Respondent except when it was used topull cables and handle reels.Reynolds signed an agreement to comply,hired an operat-ing engineer,and has used him for the operation of the winch truck on all inside work. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere interpreted to cover work involved in the instant dispute, it hadnot agreed to be bound by decisions of the Joint Board in this respect.Under the circumstances of this case, we find no agreed-upon methodfor voluntary adjustment of the dispute.On the basis of the entire record, including Respondent's claim tothe work, its statement to Reynolds' project manager that it feared itcould not keep operating engineers on the job if the work should beassigned to IBEW, its subsequent strike action because of the workassignment, and its refusal to order its men to return to work as longas the present assignment remained in effect, we find that there is areasonable cause to believe that a violation of Section 8(b) (4) (D)has occurred and that the dispute is properly before the Board fordetermination under Section 10(k) of the Act.D.Merits of the disputeSection 10 (k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors.The following factors are asserted in support ofthe claims of the parties herein :1.Skills and safety of operationsEmployer has one A-frame winch truck with three winches andfour unmarked gears.The record indicates that members of bothIBEW and Respondent have the necessary skills and training to per-form the work. IBEW introduced evidence that such work had beendone previously on the jobsite by electricians, but Respondent alsobrought forth evidence that employees represented by it had operatedthewinch truck in similar circumstances.Although Respondentclaims its members have greater skill in operating complicated equip-ment, this generalization has not been shown to be applicable to theequipment in dispute. In these circumstances, the factors of skill andsafety of operation needed to perform the disputed work does notappear to favor either union.2.ContractsReynolds does not have collective-bargaining contracts directly witheither IBEW or Respondent. However, by a letter of assent, Reynoldsagreed with the Gulf Coast Chapter of the National Electrical Con-tractors Association to abide by the latter's agreement with IBEW.Article IV of that agreement establishes minimum wage rates for out-side electrical workers and expressly includes operators of trucks withwinches.Accordingly, IBEW does have a contractual claim respect-ing the work in dispute., LOCAL 624, INT'L UNION OF OPERATING ENGINEERS4953.Efficiency and economyReynolds asserts that the assignment was dictated by good businessjudgment because it is more efficient and economical to use an electri-cian who is a member of the crew that erects the standards since he is afull-time employee, and an operating engineer would be utilized onlypart time.The record indicates that the assembly and erection of alighting standard takes between 2 and 3 hours of work of which onlyabout 30 minutes entails operating the winch.Thus, the factor ofefficiency of operation appears to favor IBEW.4.Custom and practiceThere was ample evidence in the record showing that in the geo-graphic area covering the Gulf States of Mississippi, Alabama, andFlorida, in the operation of the A-frame winch trucks the erection oflight poles and standards has been performed by the electrical line-men.While Respondent did introduce evidence of operating engi-neers performing work in the area which required their setting lightpoles with electricians present, the testimony was unclear whether theequipment.Moreover, the work had been done previously on thejobsite by electrical linemen, and Reynolds' project manager testifiedthat in his 19 years of experience in the electrical industry this workhas always been done by electrical workers.Thus, the record estab-lishes that both area practice and the Employer's past practice favorIBEW's claim'to the work.5.Conclusions as to the merits of the disputeOn the basis of the record as a whole, and on an appraisal of allthe relevant considerations, we believe that the work in dispute shouldbe awarded to the electrical employees of Reynolds Electrical andEngineering Co., Inc.The fact that Reynolds' assignment conformsto area as well as its own past practice and is in accord with economyand efficiency of operation, the fact that Reynolds' employees havesufficient skill to do the work, and the fact that the job classificationis expressly mentioned in the Association's collective-bargaining con-tract with IBEW leads us to conclude that Reynolds' assignment ofthe work should not be distuibed. In addition, the Employer is satis-fied with the results achieved by its assignment and desires no change.Therefore, w'e shall determine the present dispute by assigning thedisputed work to employees of Reynolds presently represented byIBEW, rather than to the operating engineers who are representedby Respondent. In making this determination, we are not assigningthe disputed work to' Local 903; IBEW, or its members. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, as.amended, and upon the basis of the foregoing findings, the NationalLabor Relations Board hereby makes the following Determination ofthe Dispute.1.Employees employed by Reynolds Electrical and EngineeringCo., Inc., represented by Local Union 903, International Brotherhoodof ElectricalWorkers, AFL-CIO, are entitled to operate the A-framewinch truck equipment utilized by Reynolds in the construction oftransmission lines and light standards at the Mississippi Test Facility,Hancock County, Mississippi.2.Local Union No. 624, International Union of Operating Engi-neers, is not and has not been entitled, by means proscribed by Section8(b) (4) (D) of the Act, to force or require Reynolds Electrical andEngineering Co., Inc., to assign the above work to its members.3.Within 10 days from the date of this Decision and Determinationof Dispute, Local Union No. 624, International Union of OperatingEngineers, shall notify the Regional Director for Region 15, inwriting, whether it will or will not refrain from forcing or requiringthe Employer, by means proscribed by Section 8(b) (4) (D), to assignthe work in dispute to engineers, rather than to the employees of theReynolds Electrical and Engineering Co., Inc.GoodyearAerospace CorporationandInternationalUnion,United Automobile,Aerospace and Agricultural ImplementWorkers of America,AFL-CIO.Case No. 8-CA-3943.March 9,1966DECISION AND ORDEROn November 26, 1965, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andZagoria].3 Respondent's request for oral argument is hereby denied, as the record, exceptions, andbrief adequately presentthe issues and the positions of the parties.157 NLRB No. 45.